Case3:20-cv-00092-BAJ-EWD
Case 3:20-cv-00092-BAJ-EWD   Document1-1
                             Document 15-2 02/17/20
                                             05/14/20Page
                                                      Page  1 of
                                                          1 of   5
                                                               346




                                                                     EXHIBIT
                                                                               exhibitsticker.com




                                                                        1
Case3:20-cv-00092-BAJ-EWD
Case 3:20-cv-00092-BAJ-EWD   Document1-1
                             Document 15-2 02/17/20
                                             05/14/20Page
                                                      Page  2 of
                                                          2 of   5
                                                               346
Case3:20-cv-00092-BAJ-EWD
Case 3:20-cv-00092-BAJ-EWD   Document1-1
                             Document 15-2 02/17/20
                                             05/14/20Page
                                                      Page  3 of
                                                          3 of   5
                                                               346
Case3:20-cv-00092-BAJ-EWD
Case 3:20-cv-00092-BAJ-EWD   Document1-1
                             Document 15-2 02/17/20
                                             05/14/20Page
                                                      Page  4 of
                                                          4 of   5
                                                               346
Case3:20-cv-00092-BAJ-EWD
Case 3:20-cv-00092-BAJ-EWD   Document1-1
                             Document 15-2 02/17/20
                                             05/14/20Page
                                                      Page  5 of
                                                          5 of   5
                                                               346
